DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
 	I.          Claims 1-10, drawn to an in-vehicle device having an image recognizer for acquiring an image and executing processing for recognizing license plate information included in the image, and a period determiner configured to determine a period to perform a recognition process, classified in G06K2209/15; and
 	II.         Claim 11, drawn to an in-vehicle device having a first processor for acquiring an image and executing processing for recognizing license plate information included in the image, a second processor for executing processing other than recognition of the license plate information, and an allocator for determining different amount of resources to the first and second processors, classified in H04N5/23267.
3.         The inventions are distinct, each from the other because of the following reasons:
            Inventions I-II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, each subcombination has separate utility for use in an in-vehicle device for recognizing and executing processing image of a license 
 	The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
4.         Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
 	The different features recited in the subcombination have acquired separate status in the art in view of their different classification and require different searches.
 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

 	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
5.         If the invention of Group I is elected then the further election on the basis of species is applied.
6.         This application contains claims directed to the following patentably distinct species:
 	Species (I-A) directs to an in-vehicle device having an image recognizer for acquiring an image and executing processing for recognizing license plate information included in the image, and a period determiner configured to determine a period to perform a recognition process wherein the period determiner estimates time to perform the recognition processing on the basis of a length of time in which the license plate of 
 	Species (I-B) directs to an in-vehicle device having an image recognizer for acquiring an image and executing processing for recognizing license plate information included in the image, and a period determiner configured to determine a period to perform a recognition process wherein the period determiner estimates time to perform the recognition processing on the basis of a road environment. This species is readable in present claim 10; and
 	Species (I-C) directs to an in-vehicle device having an image recognizer for acquiring an image and executing processing for recognizing license plate information included in the image, and a period determiner configured to determine a period to perform a recognition process wherein the period determiner estimates time to perform the recognition processing on the basis of a length of time in which the license plate of other vehicle stays within a field of view and on the basis of relative speed relative to other vehicle. This species is readable in present claim 8.
 	Note that claim 1 is generic claim for the Species (I-A) and Species (I-C). There is not any generic claim for Species (I-B) with respect to Species (I-A) and (I-C). Note also that claims 2-3 and 9 will be examined with the generic claim 1 if either Species (I-A) or Species (I-C) is selected. Claim 10 will be examined with Species (I-B) if this Species is selected.
 	In other word, the following information is provided to application.
 	a) if applicant elects Group I and Species (I-A) then claims 1-7 and 9 will be examined; 

 	c) if applicant elects Group I and Species (I-C) then claims 1-3, 8 and 9 will be examined.
 	The species are independent or distinct because the components being used and their operations are differ from each other. In addition, these species are not obvious variants of each other based on the current record.
 	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
 	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
 	The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
 	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
 	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
 	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN D HUYNH/Primary Examiner, Art Unit 2665